 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 1 of 14                    PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

  JUNE KEITH, individually and on behalf of            Case No.
  all others similarly situated,

                 Plaintiff,

  v.

  AMERICAN INSURANCE
  ORGANIZATION, LLC., a Pennsylvania
  company d/b/a iWebQuotes.com

                 Defendant.


                               CLASS ACTION COMPLAINT
       Plaintiff June Keith            Keith      Keith           this Class Action Complaint and
Demand for Jury Trial against Defendant American Insurance Organization, LLC
American Insurance        American Insurance

Telephone Consumer Protection Act by making telemarketing calls without consent to



Plaintiff also seeks injunctive and mon
Plaintiff, for this Complaint, alleges as follows upon personal knowledge as to herself and her

own acts and experiences, and, as to all other matters, upon information and belief, including
investigation conducted by her attorneys.

                                            PARTIES

       1.      Plaintiff June Keith is a resident of Bells, Tennessee.
       2.      Defendant American Insurance is a Pennsylvania company headquartered in

Allentown, Pennsylvania. Defendant American Insurance conducts business throughout this
District, and throughout the U.S.




                                                                                                  1
 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 2 of 14                       PageID 2




                                    JURISDICTION AND VENUE

        3.       This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.


        4.       This Court has personal jurisdiction since the wrongful conduct giving rise to this

case was directed to this District by the Defendant. Venue is appropriate in this District since the
Plaintiff lives in this District.
                                         INTRODUCTION
        5.       As the Supreme Court e
passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls    3.7 million complaints in 2019 alone. The States likewise field a constant barrage of



        Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5

(U.S. July 6, 2020).

        6.       The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. § 64.1200(c)(2).

        7.


Id.

        8.       When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

        9.       By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA

of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).




                                                                                                      2
    Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 3 of 14                           PageID 3




         10.    The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         11.    Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018              a 466% increase in three
years.

         12.                                                                        4 billion robocalls
were placed in April 2021, at a rate of 147.6 million per day. www.robocallindex.com (last
visited May 3, 2021).
         13.    The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

         14.         bocalls and telemarketing calls are currently the number one source of
                                                        Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1

         15.

co

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2

                                         COMMON ALLEGATIONS
         16.    American Insurance is one of the largest health and life insurance wholesalers in

the country.

         17.    American Insurance owns and operates iWebQuotes.com, an insurance marketing
website.3

         18.    iWebQuotes is a registered fictitious name of Defendant American Insurance.


1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-consumer-protection-
federal-communications-commission-rules-regulations/160616robocallscomment.pdf
3
  http://www.idealconcepts.com/AboutUs


                                                                                                           3
    Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 4 of 14                     PageID 4




         19.    American Insurance makes unsolicited calls to consumers who are registered on

the DNC.

         20.    To make matters worse, Defendant American Insurance continues to place calls to
consumers even after they have explicitly told American Insurance to stop calling.
         21.    For example, in Plaintiff Keith s case, Defendant American Insurance placed

multiple calls to her cell phone number which is registered on the DNC despite instructing
American Insurance to take her phone number off their calling list.
         22.    Current and former American Insurance employees have posted numerous
complaints regarding calling individiuals without any form of consent.
456




4
  https://www.glassdoor.com/Reviews/American-Insurance-Organization-Reviews-E653379.htm
5
  https://www.glassdoor.com/Reviews/American-Insurance-Organization-Reviews-E653379.htm
6
  https://www.glassdoor.com/Reviews/American-Insurance-Organization-Reviews-E653379.htm


                                                                                                 4
    Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 5 of 14                      PageID 5




           23.   Many consumers have posted their complaints online about unsolicited

telemarketing calls that they have received from Defendant American Insurance, including those


fictitious name:

                  Harassment and persistent calls from lots of different numbers that you have to
                 keep blocking and reporting. I signed up for the no call registry so I could start
                 reporting them to the government in addition to my mobile phone service
                 provider. These people are the scum of the earth! 7
                  In 2 days I've gotten 62+ calls from agents. It does not stop. Almost all different
                 numbers from all over the states. I called the first number for the John Paul guy to
                 be taken off the call list and got no answer. I've answered calls to tell them to stop
                 calling and got hung up on 4 times! Some calls came in a minute after the other.
                 Calls start right at 8am and don't stop all day. It's a Saturday and im getting phone
                 calls! 8
                  All they do is spam you with phone calls. I got 10 calls within 12 minutes. As
                 soon as you hang up they call you on another number right away. All I wanted
                 was professional information and not to be hounded with calls minute after
                 minute. Would not recommend submitting information for even a quote. Wish I
                 took the time to look at previous reviews before submitting my number. 9
                  This company harasses you with phone calls if you don't receive a quote from
                 them. 10
                  I was searching the web to get information about purchasing health insurance. I
                 was expecting to get a quote from the web via email and instead I have gotten 13
                 phone calls from sales people than less 24 hours trying to sell me insurance. I will
                 continue to block these calls but I am mad that they gave my number to who
                 knows how many reps across the country. One rep told me they have no way to
                 stop these calls because they have no contact with the countless reps across the
                 country that get my information. 11
                  There's nothing healthy about your business plan of tossing out phone numbers
                 to a pack of wolves using dozens of phone lines to harass someone who NEVER
                 reached out to you for business - does not want your business. 12
                  People call and leave messages saying to return a call to this number 20-30 times
                 each day. They use VOIP numbers from your phone numbers local area, but
                 agents say to call them back at this number for health insurance quotes.



7
  https://www.google.com/search?q=%22iwebquotes%22
8
  Id.
9
  Id.
10
   Id.
11   https://www.revdex.com/reviews/iwebquotescom/630197
12
     Id.


                                                                                                     5
 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 6 of 14                      PageID 6




               iwebquotes.com is what's attached to the number. Telling them to remove your
               number doesn't work they just hang up. 13
                John from iwebquotes with insurance rate quotes. Calls about 10 times a day
               with a variety of numbers. 14
                Get a call before 8am about me looking for health insurance of their website.
               Knew it was scam right away because I have health insurance. 15
                Keeps calling multiple times. Left a voice mail claiming to be from iwebquotes
               about a claim I never sent. Same person keeps calling using a different number. 16
        24.    In response to these calls, Plaintiff brings forward this case seeking injunctive

relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,
as well as an award of statutory damages to the members of the Classes and costs.
                            PLAINTIFF KEITH

        25.    Plaintiff Keith registered her cell phone number on the DNC on November 2,
2005.

        26.                cell phone number is not associated with a business and is used for

personal use only.
        27.    On March 16, 2021 at 10:52 AM, Plaintiff received a solicitation call to her cell

phone from Defendant, from the phone number 731-462-3173.

        28.    Plaintiff answered this call and spoke to an employee who wanted to provide

health insurance quotes.
        29.    Plaintiff asked the employee to stop calling her and ended the call.

        30.    Online telemarketing complaint sites indicate the fact that 731-462-3173 is a

phone number used by Defendant, as per a call recording captured on Youmail.com:




13
   https://www.shouldianswer.com/phone-number/8669994932
14
   Id.
15
   Id.
16
   https://us.shouldianswer.net/phone-number/7277228964


                                                                                                   6
 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 7 of 14                          PageID 7




                                                                                              17



           31.     The above referenced voice recording states the company name iWebQuotes.com,
the legally fictitious name registered by Defendant American Insurance.
           32.     Despite telling the employee to stop calling, Plaintiff received a 2nd call from
Defendant, from phone number 731-462-3173 at 10:57 AM.

           33.     Plaintiff did not answer this call.
           34.     On March 16, 2021 at 11:07 AM, Plaintiff received a 3rd solicitation call to her

cell phone from Defendant, this time from phone number 731-504-3320.
           35.     Plaintiff answered this call and spoke to an employee who wanted to provide

health insurance quotes.

           36.     Plaintiff asked the employee to stop calling her and ended the call.

           37.     Online telemarketing complaint sites indicate the fact that 731-504-3320 is a
phone number used by Defendant, as per a call recording captured on Youmail.com. The agent

identities himself as calling from iWebQuotes.com :




                                                                                              18




17
     https://directory.youmail.com/directory/phone/7314623173
18
     https://directory.youmail.com/directory/phone/7315043320


                                                                                                      7
 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 8 of 14                       PageID 8




       38.     Despite her 2nd verbal request for the calls to stop, Plaintiff received the following

unsolicited calls from Defendant:

               March 16, 2021 at 11:22 AM from 731-462-3173;
               March 16, 2021 at 11:52 AM from 731-462-3173;
               March 16, 2021 at 12:42 PM from 731-504-3320; and

               March 16, 2021 at 2:52 PM from 731-462-3173.
       39.     The unauthorized solicitation telephone calls that Plaintiff received from
American Insurance have harmed Plaintiff Keith in the form of annoyance, nuisance, and
invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the wear



memory on the phone.

       40.     Seeking redress for these injuries, Plaintiff Keith, on behalf of herself and Classes
of similarly situated individuals, bring suit under the TCPA.

                                        CLASS ALLEGATIONS

       41.     Plaintiff Keith brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) and seek certification of the following Classes:


       Do Not Call Registry Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant or an agent called on
       behalf of Defendant more than one time, (2) within any 12-month period, (3) where the

       least thirty days, (4) for substantially the same reason Defendant called Plaintiff, and (5)
       for whom the Defendant claims

       Internal Do Not Call Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant called after the
       consumer asked for the calls to stop (2) within any 12-month period (3) for substantially
       the same reason Defendant called Plaintiff.

       42.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or their


                                                                                                      8
 Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 9 of 14                      PageID 9




parents have a controlling interest and their current or former employees, officers and directors;



from the Classes; (5) the legal representatives, successors or assigns of any such excluded
persons; and (6) persons whose claims against the Defendant has been fully and finally
adjudicated and/or released. Plaintiff Keith anticipates the need to amend the Class definitions

following appropriate discovery.
       43.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Classes such that joinder of all members is impracticable.
       44.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:
       (a)

       (b)     Whether the Defendant placed multiple calls within a 12-month period to Plaintiff

               and other consumers whose telephone numbers were registered with the DNC for

               at least 30 days of the time of each call;

       (c)     whether the Defendant engaged in telemarketing without implementing adequate
               internal policies and procedures for maintaining an internal do not call list;

       (d)     whether members of the Classes are entitled to treble damages based on the


       45.     Adequate Representation: Plaintiff Keith will fairly and adequately represent

and protect the interests of the Classes, and has retained counsel competent and experienced in
class actions. Plaintiff Keith has no interests antagonistic to those of the Classes, and Defendant

has no defenses unique to Plaintiff. Plaintiff Keith and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Classes, and have the financial resources

to do so. Neither Plaintiff Keith nor her counsel have any interest adverse to the Classes.




                                                                                                      9
Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 10 of 14                          PageID 10




       46.     Appropriateness: This class action is also appropriate for certification because

the Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

                                                                                                ards
of conduct toward the members of the Classes and making final class-wide injunctive relief




respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Keith.
Additionally, the damages suffered by individual members of the Classes will likely be small
relative to the burden and expense of individual prosecution of the complex litigation




action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.


                               FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff Keith and the Do Not Registry Class)
       47.     Plaintiff repeats and realleges the prior paragraphs of this Complaint and

incorporates them by reference herein.
       48.

                                                                     idential telephone subscriber
who has registered her or her telephone number on the national do-not-call registry of persons



       49.                                           than one telephone call within any 12-month
period by or on behalf of the same entity in violation of the regulations prescribed under this


promulgated to prot



                                                                                                  10
Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 11 of 14                      PageID 11




solicitations to which they object. 47 U.S.C. § 227(c).

       50.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff Keith and the Do Not Call
Registry Class members who registered their respective telephone numbers on the National Do
Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.
       51.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff Keith and the Do Not
Call Registry Class received more than one telephone call in a 12-month period made by or on
behalf of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.
       52.                                                                     Keith and the Do

Not Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are

entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
       53.

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.


                             SECOND CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                               (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Keith and the Internal Do Not Call Class)
       54.     Plaintiff repeats and realleges the prior paragraphs of this Complaint and

incorporates them by reference herein.
       55.

telemarketing purposes to a residential telephone subscriber unless such person or entity has
instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:




                                                                                                   11
Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 12 of 14                    PageID 12




            (1) Written policy. Persons or entities making calls for telemarketing
            purposes must have a written policy, available upon demand, for
            maintaining a do-not-call list.
            (2) Training of personnel engaged in telemarketing. Personnel engaged in
            any aspect of telemarketing must be informed and trained in the existence
            and use of the do-not-call list.
            (3) Recording, disclosure of do-not-call requests. If a person or entity
            making a call for telemarketing purposes (or on whose behalf such a call is
            made) receives a request from a residential telephone subscriber not to
            receive calls from that person or entity, the person or entity must record
            the request and place the subscriber's name, if provided, and telephone
            number on the do-not-call list at the time the request is made. Persons or
            entities making calls for telemarketing purposes (or on whose behalf such
            calls are made) must honor a residential subscriber's do-not-call request
            within a reasonable time from the date such request is made. This period
            may not exceed thirty days from the date of such request. If such requests
            are recorded or maintained by a party other than the person or entity on
            whose behalf the telemarketing call is made, the person or entity on whose
            behalf the telemarketing call is made will be liable for any failures to
            honor the do-not-call request. A person or entity making a call for
            telemarketing purposes must obtain a consumer's prior express permission
            to share or forward the consumer's request not to be called to a party other
            than the person or entity on whose behalf a telemarketing call is made or
            an affiliated entity.
            (4) Identification of sellers and telemarketers. A person or entity making a
            call for telemarketing purposes must provide the called party with the
            name of the individual caller, the name of the person or entity on whose
            behalf the call is being made, and a telephone number or address at which
            the person or entity may be contacted. The telephone number provided
            may not be a 900 number or any other number for which charges exceed
            local or long distance transmission charges.
            (5) Affiliated persons or entities. In the absence of a specific request by
            the subscriber to the contrary, a residential subscriber's do-not-call request
            shall apply to the particular business entity making the call (or on whose
            behalf a call is made), and will not apply to affiliated entities unless the
            consumer reasonably would expect them to be included given the
            identification of the caller and the product being advertised.
            (6) Maintenance of do-not-call lists. A person or entity making calls for
            telemarketing purposes must maintain a record of a consumer's request not
            to receive further telemarketing calls. A do-not-call request must be
            honored for 5 years from the time the request is made.

      56.   Defendant placed calls to Plaintiff and members of the Internal Do Not Call Class



                                                                                             12
Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 13 of 14                        PageID 13




on behalf of the Defendant without implementing internal procedures for maintaining a list of

persons who request not to be called by the entity and/or by implementing procedures that do not

meet the minimum requirements to allow the Defendant to initiate telemarketing calls.
       57.
call within any 12-month period by or on behalf of the same entity in violation of the regulations

                                                                       n a violation of said


receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
       58.      The Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of



entitled to up to $1,500 per violation.

                                          PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Keith individually and on behalf of the Classes, prays for the

following relief:

             An order certifying this case as a class action on behalf of the Classes as defined

             above; appointing Plaintiff Keith as the representative of the Classes; and appointing

             her attorneys as Class Counsel;
             An award of actual and/or statutory damages and costs;




             An injunction requiring the Defendant to cease all unsolicited calling activity, and to

             otherwise protect the interests of the Classes; and
             Such further and other relief as the Court deems just and proper.

                                                JURY DEMAND
       Plaintiff Keith requests a jury trial.


DATED this 24th day of May, 2021.


                                                                                                   13
Case 1:21-cv-01083-STA-jay Document 1 Filed 05/25/21 Page 14 of 14          PageID 14




                                   JUNE KEITH, individually and on behalf of all
                                   others similarly situated,

                                   /s/ Bradley G. Kirk
                                   Bradley G. Kirk (017100)
                                   3000 Walnut Grove Road, Suite 200
                                   Memphis, TN 38111
                                   Phone: (901) 206-6163
                                   Email: bgkirklaw@gmail.com

                                   Avi R. Kaufman*
                                   kaufman@kaufmanpa.com
                                   KAUFMAN P.A.
                                   400 NW 26th Street
                                   Miami, FL 33127
                                   Telephone: (305) 469-5881
                                   Counsel for Plaintiff and the Putative Class
                                   *Pro Hac Vice motion forthcoming.




                                                                                   14
